DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The TrackOne Request filed July 12, 2021 was granted on October 18, 2021.   Therefore, this application is accorded special status.
Applicants’ reply to the December 13, 2021 Office Action, filed March 11, 2022, is acknowledged.  Applicants cancel claim 9, amend claims 1 and 10, and add new claim 31.  Claims 1-8 and 10-31 are pending in this application and are under examination.
 Any objection or rejection of record in the previous Office Action, mailed December 13, 2021, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  This action is FINAL.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
An amendment to the Sequence Listing Incorporation by Reference paragraph correcting the size of the ASCII text file.  It is noted that the Sequence Listing Incorporation by Reference paragraph lists the size of the ASCII text file as 108,544 bytes, whereas the ASCII text file itself lists the size as 108,417 bytes.

Information Disclosure Statement
The Information Disclosure Statement filed March 11, 2022 has been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Manno et al. (12(3) Nature Medicine 342-347 (2006), and cited in the Information Disclosure Statement filed July 12, 2021) in view of Nair et al. (123(20) Blood 3195-3199 (March 17, 2014)), as evidenced by McCarty (16 (10 Molecular Therapy 1648-1656 (2008)).  This rejection is modified as necessitated by Applicants’ amendments.
Manno discloses a recombinant adeno-associated viral vector (rAAV) that expresses human Factor IX that is used to treat hemophilia B in human subjects (abstract).  Manno discloses an expression cassette that includes the alpha-1-antitrypsin promoter, the apolipoprotein enhancer, the Factor IX cDNA sequence, which is interrupted by an intron, a polyadenylation signal, and inverted terminal 12 vg/kg body weight (abstract).  Manno discloses that an intron is present between the promoter and the coding sequence of FIX (Figure 1).
Manno fails to disclose or suggest that the Factor IX has at least 80% identity with SEQ ID NO: 10, and encodes the same human FIX protein as SEQ ID NO: 10.  Manno fails to disclose or suggest that the does is to 2 x 1013 vg/kg.
Nair discloses a recombinant adeno-associated viral vector (rAAV) that expresses human Factor IX and human Factor IX Padua (abstract).  Nair discloses that the Padua mutation is R338L, which provides for a Factor IX having reduced CpG dinucleotides, but boosted activity, and which Padua Factor IX is at least 70% identical to instant SEQ ID NO: 10, since there is only a single mutation (abstract).  Nair discloses an expression cassette that includes a promoter, the Factor IX sequence or the Factor IX Padua sequence, an intron, a polyadenylation signal, and inverted terminal repeats at the 5’ and 3’ ends of the cassette (ITR) (Figure 2).  Nair discloses that the vector genome is encapsidated in an AAV capsid (page 3195, paragraph bridging columns 1 and 2).  Nair discloses liver-specific transcription of Factor IX (abstract and page 3195, paragraph bridging columns 1 and 2).
McCarty discloses that the AAV genome is a linear single stranded DNA genome (abstract and page 1648, paragraph bridging columns 1 and 2).  McCarty further discloses that these single stranded AAV genomes can be used to provide gene therapy using the Factor IX gene, that the liver is where the Factor IX is expressed, and that each known AAV serotype is capable of packaging AAV genomes with similar efficiency (page 1651).
However, both Manno and Nair clearly disclose a sequence that encodes human FIX in an encapsidated AAV vector.  Because the claim encompasses a sequence that encodes for human FIX, it 12 vg/kg in a human subject.  Further, because Nair discloses a Factor IX nucleic acid that has reduced CpG dinucleotides, but still encodes active Factor IX, it would have been obvious to one with ordinary skill in the art before the effective filing date to use Nair’s Padua Factor IX in place of Manno’s Factor IX because the reduction of CpG dinucleotides results in Manno’s method of treating hemophilia B because, as disclosed by Nair, the Padua Factor IX mutation boosted the Factor IX activity.  Such a boost is desirable when treating hemophilia B patients.

Claims 1-8 and 10-31 are rejected under 35 U.S.C. 103 as being unpatentable over Manno et al. (12(3) Nature Medicine 342-347 (2006), and cited in the Information Disclosure Statement filed July 12, 2021) in view of Nair et al. (123(20) Blood 3195-3199 (March 17, 2014)), as evidenced by McCarty (16 (10 Molecular Therapy 1648-1656 (2008)) and Nathwani et al. (109(4) Blood 1414-1421 (2007), and cited in the Information Disclosure Statement filed July 12, 2021).  This rejection is modified as necessitated by Applicants’ amendments.
Manno discloses a recombinant adeno-associated viral vector (rAAV) that expresses human Factor IX that is used to treat hemophilia B in human subjects (abstract).  Manno discloses an expression cassette that includes the alpha-1-antitrypsin promoter, the apolipoprotein enhancer, the Factor IX cDNA sequence, which is interrupted by an intron, a polyadenylation signal, and inverted terminal repeats (ITRs) at the 5’ and 3’ ends of the cassette (Figure 1a).  Manno discloses that the vector genome 12 vg/kg body weight (abstract).  Manno discloses that an intron is present between the promoter and the coding sequence of FIX (Figure 1).  
McCarty discloses that the AAV genome is a linear single stranded DNA genome (abstract and page 1648, paragraph bridging columns 1 and 2).  McCarty further discloses that these single stranded AAV genomes can be used to provide gene therapy using the Factor IX gene, that the liver is where the Factor IX is expressed, and that each known AAV serotype is capable of packaging AAV genomes with similar efficiency (page 1651).
Manno fails to disclose or suggest that the Factor IX has at least 80% identity with SEQ ID NO: 10, and encodes the same human FIX protein as SEQ ID NO: 10.  Manno fails to disclose or suggest that the does is to 2 x 1013 vg/kg.  Manno fails to disclose or suggest the level of activity of the Factor IX or the length of time such activity persists.  Manno fails to disclose or suggest use of AAV serotypes 5 or 8.  Manno fails to explicitly disclose the level of bleeding controlled or the level of liver enzymes.
Nair discloses a recombinant adeno-associated viral vector (rAAV) that expresses human Factor IX and human Factor IX Padua (abstract).  Nair discloses that the Padua mutation is R338L, which provides for a Factor IX having reduced CpG dinucleotides, but boosted activity, and which Padua Factor IX is at least 70% identical to instant SEQ ID NO: 10, since there is only a single mutation (abstract).  Nair discloses an expression cassette that includes a promoter, the Factor IX sequence or the Factor IX Padua sequence, an intron, a polyadenylation signal, and inverted terminal repeats at the 5’ and 3’ ends of the cassette (ITR) (Figure 2).  Nair discloses that the vector genome is encapsidated in an AAV capsid (page 3195, paragraph bridging columns 1 and 2).  Nair discloses liver-specific transcription of Factor IX (abstract and page 3195, paragraph bridging columns 1 and 2).

However, both Manno and Nair clearly disclose a sequence that encodes human FIX in an encapsidated AAV vector.  Because the claim encompasses a sequence that encodes for human FIX, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that both Manno’s and Nair’s vectors encode human FIX protein that is encompassed by the instant claims, because by being AAV vectors encoding Factor IX, these are linear single stranded vectors, as evidenced by McCarty.  
Further, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to determine the optimal dose for treating hemophilia B because a higher dose than disclosed by Manno would have been obvious to try given the disclosure of to 2 x 1012 vg/kg in a human subject.  Further, because Nair discloses a Factor IX nucleic acid that has reduced CpG dinucleotides, but still encodes active Factor IX, it would have been obvious to one with ordinary skill in the art before the effective filing date to use Nair’s Padua Factor IX in place of Manno’s Factor IX 
It would have also been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use Nathwani’s AAV 5/8 capsid serotypes in place of Manno’s or Nair’s AAV2/Factor IX, including Nair’s reduced CpG Factor IX, because, as disclosed by Nathwani, all three serotypes are able to provide for the recited levels of Factor IX biological activity and length of expression of the Factor IX, bleeding control.  Because all three of Manno, Nair, and Nathwani all disclose expression of Factor IX in both humans and non-human primates using similar vectors with overlapping components, one of ordinary skill in the art would be able to provide a dosage of the AAV/Factor IX vectors to hemophilia B subjects in order to provide for sufficient expression of the Factor IX to treat hemophilia B is patients.

Claims 1-8 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Manno et al. (12(3) Nature Medicine 342-347 (2006), and cited in the Information Disclosure Statement filed July 12, 2021) in view of Nair et al. (123(20) Blood 3195-3199 (March 17, 2014)), as evidenced by McCarty (16 (10 Molecular Therapy 1648-1656 (2008)) and High et al. (U.S. Patent Application Publication No. 2015/0023924, published January 22, 2015, and cited in the Information Disclosure Statement filed July 12, 2021).  This rejection is a new rejection necessitated by Applicants’ amendments.
Manno discloses a recombinant adeno-associated viral vector (rAAV) that expresses human Factor IX that is used to treat hemophilia B in human subjects (abstract).  Manno discloses an expression cassette that includes the alpha-1-antitrypsin promoter, the apolipoprotein enhancer, the Factor IX cDNA sequence, which is interrupted by an intron, a polyadenylation signal, and inverted terminal repeats (ITRs) at the 5’ and 3’ ends of the cassette (Figure 1a).  Manno discloses that the vector genome 12 vg/kg body weight (abstract).  Manno discloses that an intron is present between the promoter and the coding sequence of FIX (Figure 1).
Manno fails to disclose or suggest that the Factor IX has at least 80% identity with SEQ ID NO: 10, and encodes the same human FIX protein as SEQ ID NO: 10.  Manno fails to disclose or suggest that the does is to 2 x 1013 vg/kg.
Nair discloses a recombinant adeno-associated viral vector (rAAV) that expresses human Factor IX and human Factor IX Padua (abstract).  Nair discloses that the Padua mutation is R338L, which provides for a Factor IX having reduced CpG dinucleotides, but boosted activity, and which Padua Factor IX is at least 70% identical to instant SEQ ID NO: 10, since there is only a single mutation (abstract).  Nair discloses an expression cassette that includes a promoter, the Factor IX sequence or the Factor IX Padua sequence, an intron, a polyadenylation signal, and inverted terminal repeats at the 5’ and 3’ ends of the cassette (ITR) (Figure 2).  Nair discloses that the vector genome is encapsidated in an AAV capsid (page 3195, paragraph bridging columns 1 and 2).  Nair discloses liver-specific transcription of Factor IX (abstract and page 3195, paragraph bridging columns 1 and 2).
McCarty discloses that the AAV genome is a linear single stranded DNA genome (abstract and page 1648, paragraph bridging columns 1 and 2).  McCarty further discloses that these single stranded AAV genomes can be used to provide gene therapy using the Factor IX gene, that the liver is where the Factor IX is expressed, and that each known AAV serotype is capable of packaging AAV genomes with similar efficiency (page 1651).
High discloses AAV vectors that comprise VP1 proteins that have the same sequence as instant SEQ ID NOs: 1, 5, 6, 7, 8, and 9 (SEQ ID NOs: 1, 6, 7, 8, 9, and 10, see Appendices I-VI).  High discloses 
However, Manno, Nair, and High clearly disclose a sequence that encodes human FIX in an encapsidated AAV vector.  Because the claim encompasses a sequence that encodes for human FIX, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that both Manno’s, Nair’s, and High’s vectors encode human FIX protein that is encompassed by the instant claims, because by being AAV vectors encoding Factor IX, these are linear single stranded vectors, as evidenced by McCarty.  Further, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to determine the optimal dose for treating hemophilia B because a higher dose than disclosed by Manno would have been obvious to try given the disclosure of to 2 x 1012 vg/kg in a human subject.  Further, because Nair discloses a Factor IX nucleic acid that has reduced CpG dinucleotides, but still encodes active Factor IX, it would have been obvious to one with ordinary skill in the art before the effective filing date to use High’s AAV vectors to administer Nair’s Padua Factor IX in place of Manno’s Factor IX because the reduction of CpG dinucleotides results in Manno’s method of treating hemophilia B because, as disclosed by Nair, the Padua Factor IX mutation boosted the Factor IX activity.  Such a boost is desirable when treating hemophilia B patients.

Claims 1-8 and 10-31 are rejected under 35 U.S.C. 103 as being unpatentable over Manno et al. (12(3) Nature Medicine 342-347 (2006), and cited in the Information Disclosure Statement filed July 12, 2021) in view of Nair et al. (123(20) Blood 3195-3199 (March 17, 2014)), as evidenced by McCarty (16(10 Molecular Therapy 1648-1656 (2008)), Nathwani et al. (109(4) Blood 1414-1421 (2007), and cited in the Information Disclosure Statement filed July 12, 2021), and High et al. (U.S. Patent Application Publication No. 2015/0023924, published January 22, 2015, and cited in the Information Disclosure Statement filed July 12, 2021).  This is a new rejection necessitated by Applicants’ amendments.
Manno discloses a recombinant adeno-associated viral vector (rAAV) that expresses human Factor IX that is used to treat hemophilia B in human subjects (abstract).  Manno discloses an expression cassette that includes the alpha-1-antitrypsin promoter, the apolipoprotein enhancer, the Factor IX cDNA sequence, which is interrupted by an intron, a polyadenylation signal, and inverted terminal repeats (ITRs) at the 5’ and 3’ ends of the cassette (Figure 1a).  Manno discloses that the vector genome is encapsidated in an AAV capsid, which can be AAV2 (page 346, paragraph bridging columns 1 and 2 and Figure 2).  Manno discloses that the dose of the vector can be up to 2 x 1012 vg/kg body weight (abstract).  Manno discloses that an intron is present between the promoter and the coding sequence of FIX (Figure 1).  
McCarty discloses that the AAV genome is a linear single stranded DNA genome (abstract and page 1648, paragraph bridging columns 1 and 2).  McCarty further discloses that these single stranded AAV genomes can be used to provide gene therapy using the Factor IX gene, that the liver is where the Factor IX is expressed, and that each known AAV serotype is capable of packaging AAV genomes with similar efficiency (page 1651).
Manno fails to disclose or suggest that the Factor IX has at least 80% identity with SEQ ID NO: 10, and encodes the same human FIX protein as SEQ ID NO: 10.  Manno fails to disclose or suggest that the does is to 2 x 1013 vg/kg.  Manno fails to disclose or suggest the level of activity of the Factor IX or the length of time such activity persists.  Manno fails to disclose or suggest use of AAV serotypes 5 or 8.  Manno fails to explicitly disclose the level of bleeding controlled or the level of liver enzymes.
Nair discloses a recombinant adeno-associated viral vector (rAAV) that expresses human Factor IX and human Factor IX Padua (abstract).  Nair discloses that the Padua mutation is R338L, which provides for a Factor IX having reduced CpG dinucleotides, but boosted activity, and which Padua Factor 
Nathwani discloses that human Factor IX was evaluated for treatment of hemophilia B in non-human primates (abstract).  Nathwani discloses use of the AAV serotype AAV8 and AAV5 (abstract).  Nathwani discloses stable expression of Factor IX is obtained for over 6 months at least 27% of normal biological activity, which is also interpreted as providing between 0.06 and 1.50 IU/ml (page 1418, column 2, first full paragraph and Table 2).  Nathwani discloses dosages of 1 x 1012 vg/kg (page 1418, column 2, first full paragraph).  Nathwani discloses that the resulting biological activity of the Factor IX is above the 1% level required for amelioration of bleeding, which is interpreted as reduction/control of bleeding by at least 80% (page 1417, paragraph bridging columns 1 and 2).  Nathwani discloses that liver transaminases are not perturbed, which is interpreted as not exceeding 100% of normal values (paragraph bridging pages 1418 and 1419).  Nathwani discloses that the vector includes apolipoprotein control region and the human alpha-1-antitrypsin promoter (page 1415, column 1, second full paragraph).
High discloses AAV vectors that comprise VP1 proteins that have the same sequence as instant SEQ ID NOs: 1, 5, 6, 7, 8, and 9 (SEQ ID NOs: 1, 6, 7, 8, 9, and 10, see Appendices I-VI).  High discloses that these AAV vectors can be used to deliver therapeutic genes including Factor IX to cells, tissues, and organs, which can be used to treat hemophilia B (paragraphs [0010] and [0014]).
However, Manno, Nair, and High clearly disclose a sequence that encodes human FIX in an encapsidated AAV vector.  Because the claim encompasses a sequence that encodes for human FIX, it 
Further, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to determine the optimal dose for treating hemophilia B because a higher dose than disclosed by Manno would have been obvious to try given the disclosure of to 2 x 1012 vg/kg in a human subject.  Further, because Nair discloses a Factor IX nucleic acid that has reduced CpG dinucleotides, but still encodes active Factor IX, it would have been obvious to one with ordinary skill in the art before the effective filing date to use Nair’s Padua Factor IX in place of Manno’s Factor IX because the reduction of CpG dinucleotides results in Manno’s and High’s methods of treating hemophilia B because, as disclosed by Nair, the Padua Factor IX mutation boosted the Factor IX activity.  Such a boost is desirable when treating hemophilia B patients.
It would have also been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use High’s AAV serotypes (SEQ ID NOs: 1 and 6-10, which correspond to instant SEQ ID NOs: 1 and 5-9) or Nathwani’s AAV 5/8 capsid serotypes in place of Manno’s or Nair’s AAV2/Factor IX, including Nair’s reduced CpG Factor IX, because, as disclosed by Nathwani and High, all serotypes are able to provide for the recited levels of Factor IX biological activity and length of expression of the Factor IX, bleeding control.  Because all three of Manno, Nair, Nathwani, and High all disclose expression of Factor IX in both humans and non-human primates using similar vectors with overlapping components, one of ordinary skill in the art would be able to provide a dosage of the AAV/Factor IX vectors to hemophilia B subjects in order to provide for sufficient expression of the Factor IX to treat hemophilia B is patients.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
It is noted that the Applicants filed Terminal Disclaimers over U.S. Patent Application No. 17/014,782 (now U.S. Patent No. 11, 110, 153) and U.S Patent No. 10,799,566, filed July 28, 2021, are approved.  Therefore, no non-statutory double patenting rejections will be set forth.

Response to Amendments and Arguments
With regard to the Sequence Listing Incorporation by Reference paragraph, it is noted that Applicants attempted to amend this paragraph.  However, as noted above, the size of the ASCII text file is 108,417 bytes, rather than the 108,544 bytes of the amendment.  

With regard to the rejections under 35 U.S.C. § 103, Applicant’s arguments have been fully considered but they are not deemed to be persuasive. 
	Applicants assert that there is no motivation to combine the cited prior art references.  Applicants assert that the cited prior art references, when administered at the claimed range, cause Factor IX activity levels in humans well above what is generally regarded as healthy.
	To begin, the cited prior art references each, both separately and taken together and as a whole, provide motivation to combine in order to provide the claimed invention.  Each of Manno, Nair, McCarty, and Nathwani is directed to recombinant AAV vector comprising Factor IX or a variant thereof, and use thereof for treating hemophilia B.  Each of Manno, Nair, McCarty, and Nathwani disclose administration of an AAV vector comprising a Factor IX gene or variant thereof.  Further, while Applicants have deleted use of an AAV2 vector from the claims, it is noted that each of the AAV vectors can be used for Factor IX administration for treatment of hemophilia B.  Therefore, one of ordinary skill 
 	Further, newly cited High (U.S. Patent Application Publication No. 2015/0024924) provides for additional AAV vectors, which disclose AAV vectors comprising a VP1 protein having one of SEQ ID NOs: 1 and 6-10 (see Appendices I-IV).  Because each of Manno, Nair, McCarty, and Nathwani, as well as newly cited High, disclose the use of a variety of AAV capsids for administration of a recombinant Factor IX nucleic acid to patients with hemophilia B, one of ordinary skill in the art would have had a reasonable and predictable expectation of success in treating hemophilia B using an AAV vector encoding Factor IX, or variants thereof.
	Regarding Applicants’ assertion that the method disclosed and suggested by Manno, Nair, McCarty, with or without Nathwani, would result in unhealthy levels of Factor IX and a concomitant increased risk of thrombosis, it appears that Applicants’ increased dosage would also result in the same unhealthy levels and increased thrombosis risks, since the claimed Factor IX sequences are encompassed by the cited prior art.  Each of Manno, Nair, McCarty, and Nathwani, as well as newly cited High, provide for Factor IX sequences that are encompassed by the claims.  In addition, Applicants only exemplify administration to humans of the AAV-FIX39-Padua vector at a level of 5 X 1011 vg/kg.  Thus, Applicants have not shown that the claimed AAV-Factor IX vector would not provide the same unhealthy levels and increased thrombosis risks when administered at the claimed level of 1 X 1012 to 5 x 1013 vg/kg.  There does not appear to be a nexus between Applicants’ claimed administration of AAV-Factor IX and efficacious treatment of hemophilia B without concomitant risks of increased thrombosis.  Applicants have not shown that Factor IX, as presently claimed, would not have the same effect as Applicants have argued would occur by the combination Manno, Nair, McCarty, and Nathwani, with or without newly cited High.  Therefore, Applicants arguments could be considered persuasive for AAV-11 vg/kg, Applicants’ arguments are not deemed to be persuasive for the AAV-FIX vectors as claimed.  
	For all these reasons, and those listed above, the combinations of Manno, Nair, and McCarty and Manno, Nair, and McCarty and Nathwani (with or without newly cited Hight), are deemed to render the instant invention obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636

/NANCY J LEITH/Primary Examiner, Art Unit 1636